Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to application 17/132637 filled on 12/23/2020.
Claims 1-20 have been canceled.
Claims 21-40 have been added new.

Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 21, 29, and 37 recite determining whether a potential opportunity to increase specificity of at least one fact of the one or more clinical facts exists; and identifying additional information that provides additional specificity. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional element including a processor as seen in claim 29 , which is additional element that is recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of generating an alert about the additional information, which is considered limitation directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 76-77, where “system 100 may include one or more tangible, non-transitory computer-readable storage devices storing processor-executable instructions, and one or more processors that execute the processor-executable instructions to perform the functions described herein. The storage devices may be implemented as computer-readable storage media encoded with the processor-executable instructions; examples of suitable computer-readable storage media are discussed below.

[0077] As depicted, exemplary system 100 includes an ASR engine 102, a fact extraction component 104, and a fact review component 106. Each of these processing components of system 100 may be implemented in software, hardware, or a combination of software and hardware. Components implemented in software may comprise sets of processor-executable instructions that may be executed by the one or more processors of system 100 to perform the functionality described herein. Each of ASR engine 102, fact extraction component 104 and fact review component 106 may be implemented as a separate component of system 100, or any combination of these components may be integrated into a single component or a set of distributed components.”
Paragraph 168, where “To this end, in some embodiments fact review component 106 may have access to a data set of patient history records 160 for patient 122, and may query patient history records 160 for such information prior to generating an alert to the user. For example, if the set of facts from the current patient encounter specifies a condition but does not specify whether it is “acute” or “chronic”, but a previous record in patient history records 160 already specifies that the condition is “chronic”, then fact review component 106 in some embodiments may automatically edit the set of facts for the current patient encounter to specify that the condition is “chronic”,”
The claims recite the additional element of generating an alert about the additional information, which amounts to extra-solution activity. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 22-28, 30-36, and 38-40 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lita et al. (US 2008/0228769 A1).

As per claim 21, Lita teaches a method comprising: 
determining one or more clinical facts from a text documenting a clinician's encounter with a patient (Para. 13 wherein extracting medical data is taught); 
determining, based on an analysis of the one or more clinical facts, whether a potential opportunity to increase specificity of at least one fact of the one or more clinical facts exists (Para. 45-48 wherein new seed terms can be extracted from the original term); and 
in response to a determination that the potential opportunity to increase specificity of the one or more clinical facts exists: 
identifying additional information that provides additional specificity to the at least one clinical fact of the one or more clinical facts (Para. 45-48), and 
generating an alert about the additional information that provides the additional specificity to the at least one clinical fact (Para. 15 and 45-48 wherein generating a list of terms, i.e. an alert of additional information is taught).

As per claim 22, Lita teaches the method of claim 21, wherein determining the one or more clinical facts comprises: determining, using at least one statistical model, the one or more clinical facts from the text documenting the clinician's encounter with the patient (Para. 15 and 45-48).

As per claim 23, Lita teaches the method of claim 21, wherein the at least one fact specifies a condition associated with the patient, and the additional information indicates a more specific version of the condition (Para. 29 “The text passages include medical related information, such as comments relevant to diagnosis of a patient or person being examined or treated. For example, text passages may be medical transcripts, doctor notes, lab reports, excerpts there from, or combinations thereof. The text may or may not deal with a given medical canonical entity, such as symptoms, medications, or conditions. In alternative or additional embodiments, other data, such as tabulated data, news text, or structured data, may be received as part of the patient information”.)

As per claim 24, Lita teaches the method of claim 21, wherein the determining whether the potential opportunity to increase specificity of at least one fact of the one or more clinical facts exists and the generating the alert are performed before the clinician finally approves the one or more clinical facts for the encounter (Fig. 1).

As per claim 25, Lita teaches the method of claim 21, wherein the alert is a visual alert, and the method further comprises: presenting the visual alert including the additional information to a user (Para. 29).

As per claim 26, Lita teaches the method of claim 25, wherein presenting the visual alert comprises: presenting one or more options for providing the additional specificity to the at least one clinical fact (Para. 29 and 45-48).

As per claim 27, Lita teaches the method of claim 21, wherein identifying the additional information that provides the additional specificity to the at least one clinical fact comprises identifying information that is not documented in the text documenting the clinician's encounter with the patient (Para. 29 and 45-48).

As per claim 28, Lita teaches the method of claim 21, wherein the text comprises a free-form narration of the clinician's encounter with the patient (abstract and Para. 8).

Claims 29-40 recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3626